Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first obtaining unit configured to…” and “a second obtaining unit configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Patent Application Pub. No. 2007/0299670).
In regard to claim 1, Chang discloses a control information obtaining system (Fig. 1, 100), comprising: 
a first obtaining unit configured to obtain speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a device receives data associated with a spoken command obtained at a remote control device, paragraphs [0047-0049]); and 
a second obtaining unit configured to obtain related information relevant to the speech obtaining unit from the speech control system (the device also receives user data related to the spoken command, paragraphs [0047-0049]).

In regard to claim 2, Chang discloses the second obtaining unit is configured to obtain the related information via an obtaining route identical to an obtaining route taken by the first obtaining unit for obtaining the speech control information (the user data and data associated with the spoken command are both received from a remote device, paragraphs [0047-0049]).

In regard to claim 3, Chang discloses the second obtaining unit is configured to obtain the related information via an obtaining route different from an obtaining route taken by the first obtaining unit for obtaining the speech control information (alternatively, the device receives an instruction corresponding to the spoken command from a network speech recognition engine while receiving the user data from the remote control device, paragraphs [0047-0049]).

In regard to claim 4, Chang discloses the second obtaining unit is configured to obtain the related information relevant to the speech obtaining unit provided in a space in which a person is estimated to be present (see Fig. 1, the user data is received from the remote control device 110 in local communication with device 180, paragraphs [0018-0019] and [0047]).

In regard to claim 5, Chang discloses an output unit configured to output, based on the speech control information obtained and the related information obtained, control information for controlling a target device to be controlled (the device forwards the command instruction to the appropriate device, paragraph [0049]).

In regard to claim 10, Chang discloses the related information obtained indicates a speaker of the speech obtained by the speech obtaining unit (user identification, paragraph [0042]).

In regard to claim 11, Chang discloses a control information obtaining method, comprising: 
obtaining speech control information from a speech control system that outputs the speech control information for controlling a device based on a speech obtained by a speech obtaining unit (a device receives data associated with a spoken command obtained at a remote control device, paragraphs [0047-0049]); and 
obtaining related information relevant to the speech obtaining unit from the speech control system (the device also receives user data related to the spoken command, paragraphs [0047-0049]).

In regard to claim 12, Chang discloses a non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing a computer to execute the control information obtaining method according to claim 11 (paragraph [0053]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Weider et al. (WIPO International Pub. No. 2007/027546, hereinafter “Weider”).
In regard to claim 6, Chang does not disclose the output unit is configured to output, based on the related information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information.
Weider discloses a control information obtaining system comprising an output unit, wherein the output unit is configured to output, based on the related information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information (a command determined from input speech is altered to a second command using variable substitution and/or inference of missing values, where the variable substitution and inference depends on related information such as a user profile, command history, state of the system, etc., paragraph [0148]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output a second control based on the related information obtained, because by selecting the second control based on the related information (such as the identify of the user), the second command would be more likely to please the user, as suggested by Weider (paragraphs [027] and [043]).

In regard to claim 7, Chang does not disclose the output unit is configured to output the control information for performing the second control on the target device to be controlled.
Weider discloses the output unit is configured to: 
output the control information for performing the first control on the target device to be controlled when the related information obtained satisfies a predetermined requirement (related information regarding the state of the system and/or measurements are evaluated to determine whether the first command can be executed and if so, the command is output, paragraphs [027], [043], and [0148]); and 
output the control information for performing the second control on the target device to be controlled when the related information obtained does not satisfy the predetermined requirement (if the command cannot be executed, a substitute command is generated, paragraphs [027], [043], and [0148]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output the first control on the target device if the related information satisfied a predetermined requirement, and to output the second control on the target device if the related information did not satisfy the predetermined requirement, because this would ensure the output command could be safely executed, as suggested by Weider (paragraphs [027], [043], and [0148]).



Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Kojima et al. (U.S. Patent Application Pub. No. 2015/0287411, hereinafter “Kojima”).
In regard to claim 8, Chang does not disclose the related information obtained is identification information of the speech obtaining unit.
Kojima discloses a control information obtaining system comprising an obtaining unit configured to obtain related information relevant to a speech obtaining unit, wherein the related information obtained is identification information of the speech obtaining unit (Fig. 1, an integrated control device 3 receives identification information indicating the device 2 that obtained an input speech command, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include identification information of the speech obtaining unit as the related information, because it would allow the user to issue a speech command without requiring the device name to be spoken, as taught by Kojima (paragraph [0030]).

In regard to claim 9, Chang does not disclose the related information obtained indicates a position of the speech obtaining unit.
Kojima discloses a control information obtaining system comprising an obtaining unit configured to obtain related information relevant to a speech obtaining unit, wherein the related information obtained indicates a position of the speech obtaining unit (an integrated control device 3 receives movement information indicating the position of device 2, paragraphs [0129-0131]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include information indicating a position of the speech obtaining unit, because it would reduce the complexity for the user, as taught by Kojima (paragraphs [0137-0138]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suyama, Giorgi et al., Li et al., Aiken et al., Kothari et al., Bargetzi et al., Cubukcu, Lin et al., Kishida, Kim et al., Kim et al., Arling et al., Huang et al., Knode et al., Roe et al., Lu et al., Yokoya et al., Mozer et al., Cook, and Luchaup disclose additional control command obtaining systems.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 7/11/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656